Citation Nr: 0330015	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  94-20 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a total disability rating based on 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel






INTRODUCTION

The veteran served on active duty from October 1992 to 
January 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  This issue was remanded in June 1998 
and May 1999 for additional development.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines the VA's obligations with 
respect to its duty to assist the claimant with the 
development of facts pertinent to a claim and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126.  

Regulations implementing the VCAA have also been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Records show 
the appellant has not been given adequate notice of the VCAA 
and specifically how it applies to her claim.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

One of the regulations promulgated by VA to implement VCAA 
has recently been invalidated.  Specifically, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held invalid the provisions of 38 C.F.R. 
§ 3.159(b)(1) which allowed a decision to be made before the 
one year period for submitting new evidence had expired with 
the proviso that if the information or evidence was 
subsequently provided within the one-year period, then VA 
would readjudicate the claim.  Paralyzed Veterans of America, 
et al. v. Secretary of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003) (PVA).  Accordingly, 
the RO must allow the requisite time to respond to the VCAA 
notice.

In April 2003, the Board undertook additional development on 
the issue at hand, pursuant to 38 C.F.R. § 19.9(a)(2).  In 
Disabled American Veterans, et. al., v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the Federal Circuit 
determined that 38 C.F.R. § 19.9(a)(2) was inconsistent with 
38 U.S.C. § 7104(a).  The Federal Circuit invalidated 38 
C.F.R. § 19.9(a)(2) because, in conjunction with 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction (AOJ) for initial consideration and 
without having to obtain a waiver from the appellant.  The 
Federal Circuit also invalidated 38 C.F.R. § 19.9(a)(2)(ii), 
which required the Board "to provide the notice required by 
38 U.S.C. [§] 5103(a)" and "not less than 30 days to 
respond to the notice," because it was contrary to 38 U.S.C. 
§ 5103(b), which provided the claimant one year to submit 
evidence.  

In accordance with the April 2003 development memorandum, the 
veteran was scheduled to undergo VA examination in July 2003; 
however, a copy of the examination report is not contained in 
the claims file and it is unclear from the record whether the 
requested examination was conducted.  In light of the 
decision of the Federal Circuit in Disabled American 
Veterans, et. al., v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), the Board finds that this case must be 
remanded to the RO for further action.

In this regard, the Board notes that the United States Court 
of Appeals for Veterans Claims has determined that a remand 
by the Board confers upon a claimant, as a matter of law, the 
right to compliance with remand orders.  See Stegall v. West, 
11 Vet. App. 268, 270-71 (1998).  

Accordingly, this case is REMANDED to the RO for the 
following action:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
Quartuccio v. Principi, and any other 
applicable legal precedent.  In 
particular, the RO should ensure that the 
appellant is advised specifically of what 
he needs to establish his claim, what the 
evidence shows, and of his and VA's 
respective responsibilities in claims 
development.  The appellant should be 
afforded the requisite period of time to 
respond.

2.  The RO should take appropriate steps 
to contact the appellant in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
May 1994.  After obtaining any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured.  

3.  The RO should contact the appropriate 
medical facility in an effort to locate a 
copy of the July 2003 VA examination 
report.

4.  If an examination report pursuant to 
the April 2003 Development Request is not 
available for review, the RO should make 
arrangements for the veteran to be 
afforded an orthopedic examination to 
show the nature and extent of disability 
from traumatic spondylolysis.  The 
examiner should be provided with the 
veteran's claims file and must review the 
entire claims file in conjunction with 
the examination.  All indicated tests, 
including X-ray studies, must be 
conducted.  The examiner should report 
detailed history (including employment 
history) and clinical findings and 
comment specifically on the likely degree 
of disability attributable to the 
service-connected traumatic 
spondylolysis.  The examiner is requested 
to provide an opinion as to the effect of 
the traumatic spondylolysis on the 
veteran's employability.  All opinions 
and conclusions expressed must be 
supported by a complete rationale in a 
typewritten report.

5.  Upon completion of the above, the RO 
should readjudicate the veteran's claim 
of entitlement to TDIU.  If any remaining 
benefit sought is not granted to the 
veteran's satisfaction, the RO should 
issue an appropriate supplemental 
statement of the case.  The requisite 
period of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO; however, the veteran is 
advised that failure to cooperate by reporting for an 
examination may adversely affect his claims.  38 C.F.R. 
§ 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




_______________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (3).




